                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



BRUCE GREGORY HARRISON, III,         )
                                     )
                     Petitioner,     )
                                     )
     v.                              )                 1:10CR411-1
                                     )                 1:15CV1101
UNITED STATES OF AMERICA,            )
                                     )
                     Respondent.     )

                                     ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 20, 2019, was served on the parties in this action.

(Docs. 164, 165.)            Petitioner objected to the Recommendation.

(Doc. 166.)

     The court has reviewed the portions of the Magistrate Judge’s

report    to   which    objection   was   made   and    has   made   a   de   novo

determination, which is in accord with the Magistrate Judge’s

report.        The   court    therefore   adopts   the    Magistrate     Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that Petitioner’s motion pursuant to

28 U.S.C. § 2255 (Doc. 150) is DENIED.           A judgment dismissing this

action will be entered contemporaneously with this Order.

     Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a
debatable procedural ruling, a certificate of appealability is

DENIED.


                                     /s/   Thomas D. Schroeder
                                  United States District Judge

March 25, 2019




                              2
